Title: Thomas Jefferson to Charles Clay, 28 December 1813
From: Jefferson, Thomas
To: Clay, Charles


          Dear Sir  Monticello Dec. 28. 13.
          Learning that mr Forber, one of those who have erected carding machines for us, was in the neighborhood, I asked the favor of him to call on me. he did so yesterday and agrees to go up to you in the 1st or 2d week of January. he tells me his price for a wool-carding machine is 500.D. & a Cotton carder 600.D. these prices being higher than I had supposed, and perhaps than I suggested to you,
			 I have thought it advisable to state them to you, that should they be beyond the expence you meant to incur, you might save yourself the embarrasment of his visit by immediately countermanding it; as it is possible might be done by mail in time. Your’s with all friendship
          Th:
            Jefferson
        